83226: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29240: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83226


Short Caption:WALMART, INC. VS. RUCKERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A783341Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/20/2021 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWalmart, Inc.Rory Kay
							(McDonald Carano LLP/Las Vegas)
						Timothy D. Kuhls
							(Former)
						
							(Phillips, Spallas & Angstadt, LLC)
						Chelsea Latino
							(McDonald Carano LLP/Reno)
						Robert K. Phillips
							(Former)
						
							(Phillips, Spallas & Angstadt, LLC)
						Jane E. Susskind
							(McDonald Carano LLP/Reno)
						


RespondentMargaret Anne RuckerKimball J. Jones
							(Bighorn Law/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/16/2021Filing FeeFiling Fee due for Appeal. (SC)


07/16/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-20590




07/16/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-20592




07/16/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-20594




07/19/2021Filing FeeE-Payment $250.00 from Robert K. Phillips. (SC)


07/20/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-20780




07/20/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)21-20893




08/04/2021Order/ProceduralFiled Order.  Case Appeal Statement due:  7 days.  (SC)21-22592




08/11/2021Notice/IncomingFiled Appellant's Substitution of Attorneys from Robert K. Phillips and Timothy D. Kuhls to, Rory Kay, Chelsea Latino, and Jane Susskind. (SC)21-23360




08/11/2021Notice/IncomingFiled Appellant's Notice of Case Appeal Statement. (SC)21-23361




08/12/2021Order/ProceduralFiled Order Approving Substitution of Counsel and Directing New Counsel to File Overdue Docketing Statement.  The clerk of this court shall add attorneys Rory Kay, Esq., Chelsea Latino, Esq., and Jane Susskind, Esq. of McDonald Carano LLP in place and stead of attorneys Robert K. Phillips, Esq. and Timothy D. Kuhls, Esq. of Phillips, Spallas & Angstadt, LLC as counsel for appellant.  Appellant shall have 7 days from the date of this order to file the docketing statement.  (SC)21-23459




08/19/2021Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 08/19/21). (SC)


08/19/2021Notice/OutgoingIssued Notice of Deficient Docketing Statement. Corrected docketing statement due: 5 days.21-24264




08/19/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-24296




08/20/2021Notice/IncomingFiled Appellant's Amended Proof of Service for Docketing Statement. (SC)21-24347




08/23/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-24597




08/24/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-24658




08/26/2021Docketing StatementFiled Respondent's Response to Docketing Statement. (SC)21-24938




09/07/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-25942




10/04/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-28368




10/12/2021Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)21-29240





Combined Case View